Exhibit 10.2

 

Execution Version

 

 

 

STOCK PURCHASE AGREEMENT

 

between

 

TRIANGLE PETROLEUM CORPORATION

 

and

 

TIAA OIL AND GAS INVESTMENTS, LLC

 

dated as of August 6, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.01

Definitions

 

1

Section 1.02

Accounting Procedures and Interpretation

 

6

 

 

 

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.01

Sale and Purchase

 

6

Section 2.02

Closing

 

6

Section 2.03

Mutual Conditions to Each Party’s Obligations

 

7

Section 2.04

Conditions to Purchaser’s Obligations

 

7

Section 2.05

Conditions to Triangle’s Obligations

 

8

Section 2.06

Triangle Closing Deliverables

 

8

Section 2.07

Purchaser Closing Deliverables

 

10

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF TRIANGLE

 

Section 3.01

Formation and Qualification

 

10

Section 3.02

Ownership of Subsidiaries

 

11

Section 3.03

No Other Subsidiaries

 

11

Section 3.04

Authorization; Enforceability; Valid Issuance

 

11

Section 3.05

Capitalization; No Preemptive Rights, Registration Rights or Options

 

12

Section 3.06

No Breach

 

13

Section 3.07

No Approvals

 

13

Section 3.08

Compliance with Laws and Agreements

 

13

Section 3.09

Corporate Records

 

13

Section 3.10

Triangle SEC Documents; Triangle Financial Statements

 

14

Section 3.11

Books and Records; Sarbanes-Oxley Compliance

 

15

Section 3.12

No Material Adverse Change

 

15

Section 3.13

Title to Property

 

16

Section 3.14

Reserve Engineers; Reserve Estimates

 

17

Section 3.15

Insurance

 

17

Section 3.16

Litigation

 

17

Section 3.17

Labor, Employment and Benefit Matters

 

17

Section 3.18

Tax Returns

 

19

Section 3.19

Environmental Matters

 

19

Section 3.20

Permits

 

20

Section 3.21

Foreign Corrupt Practices Act; Money Laundering

 

20

 

i

--------------------------------------------------------------------------------


 

Section 3.22

NYSE MKT Listing

 

21

Section 3.23

Related Party Transactions

 

21

Section 3.24

Business Combinations

 

21

Section 3.25

Investment Company

 

21

Section 3.26

Certain Fees

 

21

Section 3.27

Form S-3 Eligibility

 

22

Section 3.28

Private Placement

 

22

Section 3.29

Non- Exempt Assets

 

22

Section 3.30

Kodiak Transaction

 

22

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Section 4.01

Existence

 

22

Section 4.02

Authorization; Enforceability

 

22

Section 4.03

No Breach

 

22

Section 4.04

Certain Fees

 

23

Section 4.05

Unregistered Securities

 

23

 

 

 

 

ARTICLE V

 

COVENANTS

 

 

 

 

Section 5.01

Conduct of Business

 

24

Section 5.02

Reasonable Best Efforts Prior to Closing

 

24

Section 5.03

Other Actions

 

25

Section 5.04

Further Assurances; Listing of Shares

 

25

Section 5.05

Section 16(b) Matters

 

25

Section 5.06

Restriction on Sale of Shares

 

25

Section 5.07

Use of Proceeds

 

25

 

 

 

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01

Indemnification by Triangle

 

26

Section 6.02

Indemnification by the Purchaser

 

26

Section 6.03

Indemnification Procedure

 

27

Section 6.04

Tax Matters

 

28

Section 6.05

Exclusive Remedy

 

28

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

 

Section 7.01

Termination

 

28

Section 7.02

Fees and Expenses

 

28

Section 7.03

Interpretation

 

28

Section 7.04

Survival of Provisions

 

29

 

ii

--------------------------------------------------------------------------------


 

Section 7.05

No Waiver; Modifications in Writing

 

30

Section 7.06

Binding Effect; Assignment

 

30

Section 7.07

Non-Disclosure

 

31

Section 7.08

Communications

 

31

Section 7.09

Removal of Legend

 

32

Section 7.10

Entire Agreement

 

33

Section 7.11

Governing Law; Submission to Jurisdiction

 

33

Section 7.12

Waiver of Jury Trial

 

34

Section 7.13

Execution in Counterparts

 

34

 

SCHEDULES

 

Schedule I

Triangle Entities; Triangle Subsidiaries; Foreign Qualifications

Schedule 3.03

No Other Subsidiaries

Schedule 3.05(a)

Capitalization

Schedule 3.05(b)

No Preemptive Rights, Registration Rights or Options

Schedule 3.08

Compliance with Laws and Agreements

Schedule 3.10

Triangle Financial Statements

Schedule 3.12

No Material Adverse Change

Schedule 3.13

Title to Property

Schedule 3.16

Litigation

Schedule 3.19

Environmental Matters

Schedule 5.01

Conduct of Business

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Rights Agreement

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of August 6, 2013 (this “Agreement”), is
entered into by and between Triangle Petroleum Corporation, a Delaware
corporation (“Triangle”), and TIAA Oil and Gas Investments, LLC, a Delaware
limited liability company (the “Purchaser” and together with Triangle, the
“Parties”).

 

WHEREAS, at the Closing (as defined below), and in accordance with the
provisions of this Agreement, Triangle desires to sell and issue to the
Purchaser, and the Purchaser desires to purchase from Triangle, an aggregate of
11,350,000 shares (the “Shares”) of common stock, par value $0.00001 per share,
of Triangle (“Common Stock”); and

 

WHEREAS, at the Closing, the Parties will execute and deliver a Rights
Agreement, in substantially the form attached hereto as Exhibit A (the “Rights
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that “Affiliate” shall
not be deemed to include any portfolio company in which the Purchaser or any of
its investment fund Affiliates have made a debt or equity investment.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Board” means the Board of Directors of Triangle or any duly authorized
committee thereof.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of Texas are authorized or
required by Law or other governmental action to close.

 

1

--------------------------------------------------------------------------------


 

“Closing” shall have the meaning specified in Section 2.02.

 

“Closing Date” shall have the meaning specified in Section 2.02.

 

“Code” shall have the meaning specified in Section 3.17(b).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning specified in the recitals to this
Agreement.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Environmental Law” means any Law, Environmental Permit, obligation required by
common law and other legally enforceable requirements applicable to the Triangle
Entities or the operation of their business relating to the protection of human
health and safety (to the extent such health or safety relate to exposure to
Hazardous Materials), the environment and natural resources (including, any
natural resource damages, any generation, manufacture, processing, use, storage,
treatment, disposal, release, threatened release, discharge, or emission of
Hazardous Materials into the environment, and any exposure to Hazardous
Materials), including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Occupational Safety and Health Act (29 C.F.R. part
24 et seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. § 136 et seq.).

 

“Environmental Permits” means all permits, approvals, identification numbers,
registrations, consents, licenses, exemptions, variances and governmental
authorizations required under or issued pursuant to any applicable Environmental
Law.

 

“ERISA” shall have the meaning specified in Section 3.17(b).

 

“ERISA Affiliate” shall have the meaning specified in Section 3.17(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“FCPA” shall have the meaning specified in Section 3.21(a).

 

“GAAP” means generally accepted accounting principles and practices as in the
United States of America as of the period presented.

 

“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s

 

2

--------------------------------------------------------------------------------


 

property or assets is located or which exercises valid jurisdiction over any
such Person or such Person’s property or assets, and any court, agency,
department, commission, board, bureau or instrumentality of any of them and any
monetary authority that exercises valid jurisdiction over any such Person or
such Person’s property or assets.  Unless otherwise specified, all references to
Governmental Authority herein with respect to Triangle means a Governmental
Authority having jurisdiction over the Triangle Entities or any of their
respective properties or assets.

 

“Hazardous Material” means any substance regulated by or as to which liability
arises under any applicable Environmental Law including any: (i) chemical,
product, material, substance or waste defined as “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any applicable Environmental Law;
(ii) petroleum hydrocarbons, petrochemical or petroleum products, petroleum
substances, natural gas and crude oil or any components, fractions or
derivatives thereof; and (iii) asbestos containing materials, polychlorinated
biphenyls, urea formaldehyde foam insulation, or radon gas.

 

“HSR Act” shall have the meaning specified in Section 2.03(d).

 

“Indemnified Party” shall have the meaning specified in Section 6.03(b).

 

“Indemnifying Party” shall have the meaning specified in Section 6.03(b).

 

“Knowledge” means, with respect to Triangle, the actual knowledge of Jonathan
Samuels, Joseph Feiten or Justin Bliffen or which Jonathan Samuels, Joseph
Feiten or Justin Bliffen reasonably should have known after making due inquiry
as to the matter in question.

 

“Kodiak Purchase Agreement” means the Purchase and Sale Agreement, dated as of
August 5, 2013, by and among Kodiak Oil & Gas (USA) Inc. and Kodiak Williston,
LLC, as sellers, and Triangle USA Petroleum Corporation, as purchaser.

 

“Kodiak Transaction” means the transactions contemplated by the Kodiak Purchase
Agreement.

 

“Law” means any applicable federal, state or local order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

“Lien” means any lien, pledge, condemnation award, claim, restriction, easement,
covenant, exception to title, charge, preferential purchase right, equity,
security interest, exclusive license, mortgage, deed of trust, hypothecation or
encumbrance of any nature whatsoever including as a statutory landlord lien.

 

“Money Laundering Laws” shall have the meaning specified in Section 3.21(b).

 

3

--------------------------------------------------------------------------------


 

“NGP Agreements” means (i) the NGP Convertible Note, (ii) the NGP Registration
Rights Agreement, and (iii) the NGP Investment Agreement.

 

“NGP Convertible Note” means that certain Triangle Petroleum Corporation 5.0%
Convertible Promissory Note, dated as of July 31, 2012, by and between Triangle
and NGP Triangle Holdings, LLC.

 

“NGP Investment Agreement” means that certain Investment Agreement, dated as of
July 31, 2012, by and among Triangle, NGP Natural Resources X, L.P. and NGP
Triangle Holdings, LLC, as amended by that certain First Amendment to Investment
Agreement, dated as of March 8, 2013, by and among Triangle, NGP Natural
Resources X, L.P., NGP Triangle Holdings, LLC, and NGP Natural Resources X
Parallel Fund, L.P.

 

“NGP Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement, dated as of March 8, 2013, by and between
Triangle and NGP Triangle Holdings, LLC.

 

“NGP Waiver” has the meaning specified in Section 2.03(c).

 

“NYSE MKT” means NYSE MKT LLC.

 

“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate or articles of incorporation,
certificate or articles of organization, certificate of formation, bylaws,
limited liability company agreement, limited partnership agreement, operating
agreement or similar organizational document or agreement, as applicable, of
such Person.

 

“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“permits” shall have the meaning specified in Section 3.20.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.

 

“Plan” shall have the meaning specified in Section 3.17(b).

 

“Purchase Price” means $7.20 per share.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other

 

4

--------------------------------------------------------------------------------


 

representatives of such Person and, when used with respect to the Purchaser,
also includes the Purchaser’s direct and indirect stockholders, partners,
members, subsidiaries, parent companies and other Affiliates.

 

“Rights Agreement” shall have the meaning specified in the recitals to this
Agreement.

 

“RockPile Credit Agreement” shall have the meaning specified in Section 3.02.

 

“Rule 144A Representation Letter” shall have the meaning specified in
Section 7.09(b).

 

“Securities Act” shall have the meaning specified in the recitals to this
Agreement.

 

“Shares” shall have the meaning specified in the recitals to this Agreement.

 

“Stockholders” means holders of Common Stock.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person, or a Subsidiary of such Person, is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
ordinary voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries; or (iii) any corporation or other entity as to which such
Person consolidates for accounting purposes.

 

“Subsidiary Organizational Documents” means the Organizational Documents of the
Triangle Subsidiaries.

 

“Taxes” shall have the meaning specified in Section 3.18(b).

 

“Tax Return” shall have the meaning specified in Section 3.18(b).

 

“Third Party Claim” shall have the meaning specified in Section 6.03(b).

 

“Transaction Documents” means, collectively, this Agreement and the Rights
Agreement.

 

“Transfer” shall have the meaning specified in Section 5.06.

 

“Triangle” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Triangle Credit Agreement” shall have the meaning specified in Section 3.02.

 

“Triangle Entities” means the entities listed on Schedule I to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Triangle Financial Statements” shall have the meaning specified in
Section 3.10(a).

 

“Triangle Material Adverse Effect” means any event, circumstance or condition
that has a material and adverse effect on (i) the assets, liabilities, condition
(financial or other), business, results of operations, affairs or prospects of
the Triangle Entities taken as a whole; or (ii) the ability of Triangle to
consummate the transactions under any Transaction Document to which it is a
party.

 

“Triangle Organizational Documents” means the Organizational Documents of
Triangle.

 

“Triangle Related Parties” shall have the meaning specified in Section 6.02.

 

“Triangle SEC Disclosure” shall mean the disclosure included in the Triangle SEC
Documents, but excluding any risk factor disclosure contained in any such
Triangle SEC Document under the heading “Risk Factors” or “Cautionary Note
Regarding Forward-Looking Statements” or similar heading and excluding any
information set forth in any exhibit thereto.

 

“Triangle SEC Documents” shall have the meaning specified in Section 3.10(a).

 

“Triangle Subsidiaries” means the entities designated as “Triangle Subsidiaries”
on Schedule I to this Agreement.

 

Section 1.02                             Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchaser under this Agreement shall be prepared, in accordance
with GAAP applied on a consistent basis during the periods involved and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Sale and Purchase.  Pursuant to the
terms of this Agreement, at the Closing: (i) Triangle hereby agrees to issue and
sell to the Purchaser, and the Purchaser hereby agrees to purchase from
Triangle, the Shares; and (ii) as consideration for the issuance and sale of the
Shares to the Purchaser, the Purchaser hereby agrees to pay Triangle the
Purchase Price.

 

Section 2.02                             Closing.  Pursuant to the terms of this
Agreement, the consummation of the purchase and sale of the Shares hereunder
(the “Closing”) shall, unless otherwise agreed to in writing by the Parties,
take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1000
Louisiana, Suite 6800, Houston, Texas 77002, on the later to occur of
(a) August 28, 2013 and (b) the date of the closing of the Kodiak Transaction,
or if as of such

 

6

--------------------------------------------------------------------------------


 

later date all conditions set forth in Sections 2.03, 2.04 and 2.05 have not
been met (or waived by the Parties), then within five Business Days of such
conditions having been satisfied or waived (or such other date as the Parties
may agree in writing).  The date on which the Closing occurs is referred to
herein as the “Closing Date.”  The Parties agree that the Closing may occur via
delivery of facsimiles or photocopies (via actual delivery or electronically via
electronic mail) of the Transaction Documents and the closing deliverables
contemplated by the Transaction Documents.  Unless otherwise provided herein,
all proceedings to be taken and all documents to be executed and delivered by
all Parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken.

 

Section 2.03                             Mutual Conditions to Each Party’s
Obligations.  The respective obligations of each Party to consummate the
purchase and issuance and sale of the Shares shall be subject to the
satisfaction or waiver by each Party (on behalf of itself in writing, in whole
or in part, to the extent permitted by applicable Law) on or prior to the
Closing Date of each of the following conditions:

 

(a)                       no Law shall have been enacted or promulgated, and no
action shall have been taken, by any Governmental Authority of competent
jurisdiction that temporarily, preliminarily or permanently restrains,
precludes, enjoins or otherwise prohibits the consummation of the transactions
contemplated by the Transaction Documents or makes the transactions contemplated
by the Transaction Documents illegal;

 

(b)                       there shall not be pending any suit, action or
proceeding by any Governmental Authority seeking to restrain, preclude, enjoin
or prohibit the transactions contemplated by the Transaction Documents;

 

(c)                        Triangle shall have received from the other parties
to the NGP Agreements a waiver (the “NGP Waiver”) of any and all rights each
such party may have pursuant to the NGP Agreements with respect to the issuance
of the Shares pursuant to this Agreement, including, without limitation, its
preemptive rights pursuant to Section 4.01 of the NGP Investment Agreement, its
consent rights pursuant to Section 4.02 of the NGP Investment Agreement and its
consent rights pursuant to Section 10 of the NGP Convertible Note;

 

(d)                       all necessary consents and approvals to the
transactions contemplated herein by all regulatory authorities having
jurisdiction over the proposed transactions (including, without limitation,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15 U.S.C.A. §
18(a), as amended (the “HSR Act”), if required) shall have been received; and

 

(e)                        the NYSE MKT shall have authorized, upon notice of
official issuance, the listing of the Shares.

 

Section 2.04                             Conditions to Purchaser’s Obligations. 
The obligation of the Purchaser to consummate the purchase of the Shares shall
be subject to the satisfaction on or

 

7

--------------------------------------------------------------------------------


 

prior to the Closing Date of each of the following conditions (any or all of
which may be waived by the Purchaser on behalf of itself in writing, in whole or
in part, to the extent permitted by applicable Law):

 

(a)                       Triangle shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
that are required to be performed and complied with by Triangle on or prior to
the Closing Date;

 

(b)                       each of the representations and warranties of Triangle
contained in Article III shall be true and correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date;

 

(c)                        Triangle shall have closed upon the currently
contemplated public offering if its Common Stock resulting in gross proceeds to
Triangle of at least $50 million;

 

(d)                       Triangle shall not have waived any condition to
closing with respect to the Kodiak Transaction under the Kodiak Purchase
Agreement, without the prior written consent of the Purchaser; and

 

(e)                        Triangle shall have executed and delivered the
closing deliverables described in Section 2.06.

 

Section 2.05                             Conditions to Triangle’s Obligations. 
The obligation of Triangle to consummate the sale of the Shares to the Purchaser
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by Triangle in
writing, in whole or in part, to the extent permitted by applicable Law):

 

(a)                       the Purchaser shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
that are required to be performed and complied with by the Purchaser on or prior
to the Closing Date;

 

(b)                       each of the representations and warranties of the
Purchaser contained in Article IV shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and

 

(c)                        The Purchaser shall have executed and delivered the
closing deliverables described in Section 2.07.

 

Section 2.06                             Triangle Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Closing,
Triangle shall deliver (or cause to be delivered) the following:

 

(a)                                 the Shares, which shall be evidenced by a
Common Stock certificate delivered to the Purchaser or to an Affiliate of the
Purchaser designated in writing to Triangle by

 

8

--------------------------------------------------------------------------------


 

the Purchaser to which the Purchaser would be entitled to transfer its rights
and obligations under this Agreement pursuant to Section 7.06(b);

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of Triangle, dated as of the Closing Date, certifying as to and
attaching: (i) the Bylaws of Triangle, as amended, (ii) the resolutions of the
Board authorizing the Transaction Documents and the transactions contemplated
thereby, including the issuance of the Shares and (iii) the incumbency of the
officers executing the Transaction Documents;

 

(c)                                  copies of the Articles of Incorporation,
Certificate of Formation or Certificate of Incorporation, as the case may be,
and all amendments thereto, of each of the Triangle Entities, certified by the
Secretary of State (or corresponding governmental official) of its jurisdiction
of formation and dated as of a recent date;

 

(d)                                 certificates, dated as of a recent date,
from the Secretary of State (or corresponding governmental official) of the
jurisdiction of formation of each of the Triangle Entities evidencing that such
Triangle Entity is in good standing in such jurisdiction;

 

(e)                                  certificates, dated as of a recent date, of
the Secretary of State (or corresponding governmental official) of each of the
jurisdictions listed under “Foreign Qualifications” on Schedule I to this
Agreement evidencing the qualification and good standing in such jurisdiction of
each of the Triangle Entities as a foreign limited liability company or foreign
corporation, as the case may be;

 

(f)                                   a certificate, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of
Triangle, in their capacities as such, stating that:

 

(i)                                     Triangle has performed and complied in
all material respects with the covenants and agreements contained in this
Agreement that are required to be performed and complied with by Triangle on or
prior to the Closing Date; and

 

(ii)                                  each of the representations and warranties
of Triangle contained in Article III are true and correct on and as of the
Closing Date in all material respects (except for representations and warranties
that are qualified by materiality, which are true and correct in all respects);

 

(g)                                  a cross-receipt executed by Triangle and
delivered to the Purchaser certifying that it has received the Purchase Price;

 

(h)                                 the Rights Agreement, which shall have been
duly executed by Triangle;

 

(i)                                     a written opinion of outside counsel for
Triangle reasonably satisfactory to the Purchaser;

 

(j)                                    a supplemental listing application, duly
executed by Triangle and NYSE MKT, authorizing, subject to official notice of
issuance, the listing of the Shares; and

 

9

--------------------------------------------------------------------------------


 

(k)                                 all other documents, instruments and
writings required to be delivered by Triangle at the Closing under the
Transaction Documents.

 

Section 2.07                             Purchaser Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Closing, the
Purchaser shall deliver (or cause to be delivered) the following:

 

(a)                                 the Purchase Price, in immediately available
U.S. funds via wire transfer to an account designated by Triangle;

 

(b)                                 the Rights Agreement, which shall have been
duly executed by the Purchaser;

 

(c)                                  a certificate, dated the Closing Date and
signed by a duly authorized officer of the managing member of the Purchaser, in
its capacity as such, stating that:

 

(i)                                     the Purchaser has performed and complied
in all material respects with the covenants and agreements contained in this
Agreement that are required to be performed and complied with by the Purchaser
on or prior to the Closing Date; and

 

(ii)                                  each of the representations and warranties
of the Purchaser contained in Article IV are true and correct on and as of the
Closing Date in all material respects;

 

(d)                                 a cross-receipt executed by the Purchaser
and delivered to Triangle certifying that it has received the Shares; and

 

(e)                                  all other documents, instruments and
writings required to be delivered by the Purchaser at the Closing under the
Transaction Documents.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF TRIANGLE

 

Except as otherwise disclosed in any Triangle SEC Disclosure contained in the
Triangle SEC Documents furnished or filed with the Commission after January 31,
2013 and prior to the date hereof, and except as set forth in the Schedules,
which Schedules shall be deemed a part hereof (it being understood that (i) the
matters disclosed for the purpose of one section or subsection of the Schedules
shall constitute disclosure of such matters for the purposes of other sections
or subsections hereof to the extent that such relevance to such other sections
or subsections is reasonably apparent (ii) the duplication or cross-referencing
of any disclosures made in the Schedules shall not, in any instance or in the
aggregate, effect a waiver of the foregoing statement and (iii) the inclusion of
an item in the Schedules shall not be deemed to be an admission of the
materiality thereof), Triangle represents and warrants to the Purchaser as
follows:

 

10

--------------------------------------------------------------------------------


 

Section 3.01                             Formation and Qualification.  Each of
the Triangle Entities has been duly formed and is validly existing in good
standing under the Laws of its jurisdiction of formation, and is duly registered
or qualified to do business and is in good standing as a foreign corporation,
limited liability company, limited partnership or general partnership, as the
case may be, in each jurisdiction in which its ownership or lease of property or
the conduct of its businesses requires such registration or qualification,
except where the failure to so register or qualify would not, individually or in
the aggregate, be reasonably likely to have a Triangle Material Adverse Effect. 
Each of the Triangle Entities has all corporate or limited liability company, as
the case may be, power and authority necessary to own or lease its properties
and assets currently owned or leased and to conduct its business as currently
conducted, except where the failure to have such power or authority would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect. None of the Triangle Entities is in violation of its
applicable Organizational Documents.

 

Section 3.02                             Ownership of Subsidiaries.  Triangle
directly or indirectly owns 100% of the issued and outstanding capital stock or
membership interests, as the case may be, of the Triangle Subsidiaries free and
clear of all Liens except for Liens created pursuant to the Amended and Restated
Credit Agreement dated as of April 11, 2013 among Triangle USA Petroleum
Corporation, as the borrower, Wells Fargo Bank, National Association, as
administrative agent and issuing lender, and the other lenders party thereto, as
amended by the First Amendment thereto dated as of July 30, 2013 (collectively,
the “Triangle Credit Agreement”) and the Credit and Security Agreement, dated
February 25, 2013, between RockPile Energy Services, LLC, as borrower, and Wells
Fargo Bank, National Association, as lender (the “RockPile Credit Agreement”). 
Such capital stock or limited liability company interests, as the case may be,
of the Triangle Subsidiaries have been duly authorized and validly issued and,
with respect to any capital stock, are fully paid and non-assessable.

 

Section 3.03                             No Other Subsidiaries.  Except as
described on Schedule 3.03, other than its ownership interests in the Triangle
Subsidiaries, Triangle does not own, directly or indirectly, any equity or
long-term debt securities of any other Person.

 

Section 3.04                             Authorization; Enforceability; Valid
Issuance.

 

(a)                       Triangle has all requisite corporate power and
authority and has taken all requisite corporate action necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of Triangle under the
Transaction Documents, and (iii) the authorization, issuance (or reservation for
issuance) and delivery of the Shares in accordance with and upon the terms and
conditions set forth in the Transaction Documents.  The Transaction Documents
have been duly authorized and validly executed and delivered by Triangle, and
assuming due authorization, execution and delivery by the other parties thereto,
the Transaction Documents will constitute valid and binding obligations of
Triangle enforceable against Triangle in accordance with their terms; provided,
that the enforceability thereof may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a

 

11

--------------------------------------------------------------------------------


 

proceeding in equity or at Law) and (ii) public policy, applicable Law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.

 

(b)                       The Shares, when issued and sold pursuant to the terms
of this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and will be free of any and all Liens, other than
(i) restrictions on transfer under applicable state and federal securities Laws
and the Transaction Documents and (ii) such Liens as are created by or related
to the Purchaser.

 

Section 3.05                             Capitalization; No Preemptive Rights,
Registration Rights or Options.

 

(a)                       Schedule 3.05(a) sets forth, as of the date hereof,
(a) the authorized capital stock of Triangle, (b) the number of shares of
capital stock of Triangle issued and outstanding, (c) the number of shares of
capital stock issuable pursuant to Triangle’s employee benefits or other
compensation plans, and (d) the number of shares of capital stock of Triangle
issuable or reserved for issuance pursuant to warrants, options, convertible
securities or other rights exercisable for, or convertible into or exchangeable
for any shares of capital stock of Triangle.  All of the issued and outstanding
shares of Triangle’s capital stock have been duly authorized and validly issued
and are fully paid and non-assessable, and none of the outstanding shares of
capital stock of Triangle were issued in violation of the preemptive or similar
rights of any security holder of Triangle or in violation of any applicable
state or federal securities Laws.  No indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which Stockholders have the right to vote are issued or outstanding.

 

(b)                       Except as described on Schedule 3.05(b) or as
contemplated by the Transaction Documents and the NGP Agreements, no Person is
entitled to preemptive or similar rights with respect to any securities of any
of the Triangle Entities.  Except as described on Schedule 3.05(b) or as
contemplated by the Transaction Documents or the NGP Agreements, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which any of the Triangle
Entities is or may be obligated to issue any equity securities of any kind. 
Except as contemplated by the Transaction Documents or the NGP Agreements, there
are no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among any of the Triangle Entities
and any of the security holders of any of the Triangle Entities relating to the
securities of the Triangle Entities held by them.  Except as provided in the
Transaction Documents or the NGP Agreements, no Person has the right to require
any of the Triangle Entities to register any securities of any of the Triangle
Entities under the Securities Act, whether on a demand basis or in connection
with the registration of securities of any of the Triangle Entities for their
own account or for the account of any other Person.

 

(c)                        Assuming the receipt of the NGP Waiver, the issuance
and sale of the Shares will not obligate any of the Triangle Entities to issue
shares of capital stock or other securities to any other Person and will not
result in the adjustment of the exercise, conversion,

 

12

--------------------------------------------------------------------------------


 

exchange or reset price of any outstanding security.  Triangle does not have
outstanding shareholder purchase rights, a “poison pill” or any similar
arrangement.

 

Section 3.06                             No Breach.  None of the execution,
delivery and performance of the Transaction Documents by Triangle or the
consummation of the transactions contemplated by the Transaction Documents,
including the issuance and sale of the Shares pursuant to this Agreement,
(i) conflicts or will conflict with or constitutes or will constitute a
violation of any of the provisions of the Triangle Organizational Documents or
the Subsidiary Organizational Documents, (ii) requires any consent, approval or
notice under or results in a breach or violation of, or constitutes a default
(or an event which, with notice or lapse of time or both, would constitute such
a default) under, any of the terms and provisions of any Contract to which any
of the Triangle Entities is a party or by which any of them or any of their
respective properties or assets may be bound, (iii) violates or will violate any
Law of any Governmental Authority or (iv) results or will result in the creation
or imposition of any Lien upon any property or assets of any of the Triangle
Entities; except in the cases of clauses (ii) - (iv), where such conflicts,
breaches, violations or Liens would not, individually or in the aggregate, be
reasonably likely to have a Triangle Material Adverse Effect.

 

Section 3.07                             No Approvals.  Except for the approvals
required by the Commission in connection with any registration statement filed
under the Rights Agreement, no consent, approval, authorization or order of, or
filing or registration with, any Governmental Authority is required in
connection with the execution, delivery and performance by Triangle of each of
the Transaction Documents or the consummation by Triangle of the transactions
contemplated by the Transaction Documents, including the sale and issuance of
the Shares.

 

Section 3.08                             Compliance with Laws and Agreements.

 

(a)                       Except as described on Schedule 3.08, each of the
Triangle Entities is in compliance (i) with all terms, covenants and conditions
contained in any Contract to which it is a party or by which it is bound or to
which any of its properties or assets is subject and (ii) with all Laws of any
Governmental Authority applicable to its business, operations, properties or
assets, except in each case where the failure to be in compliance would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.  None of the Triangle Entities has received written
notice of any material violation of any Law.

 

(b)                       To the Knowledge of the Triangle Entities, all third
parties to any Contract to which any of the Triangle Entities is a party or by
which any of them is bound or to which any of their properties or assets is
subject are in compliance with all terms, covenants and conditions contained in
each such Contract, except where the failure to be in compliance would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.

 

Section 3.09                             Corporate Records.  The minute books of
each of the Triangle Entities have been made available to the Purchaser, and
such books (i) reflect all meetings and actions of the board of directors
(including each board committee) and stockholders (or

 

13

--------------------------------------------------------------------------------


 

analogous governing bodies or interest holders) of each of the Triangle Entities
since the time of its respective organization through the date of the latest
meeting and action, and (ii) accurately in all material respects reflect all
transactions referred to in such minutes.

 

Section 3.10                             Triangle SEC Documents; Triangle
Financial Statements.

 

(a)                       Triangle has timely filed or furnished with the
Commission all reports, schedules, forms, statements and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it under the Exchange Act or the Securities Act since
February 1, 2010 (all such documents, collectively, the “Triangle SEC
Documents”).  The Triangle SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Triangle Financial Statements”), at the time filed or furnished (except to the
extent corrected by a subsequently filed or furnished Triangle SEC Document
filed or furnished prior to the date hereof) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in the
light of the circumstances under which they were made) not misleading,
(ii) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as applicable, (iii) complied as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, (iv) in
the case of the Triangle Financial Statements, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (v) in the case of the Triangle
Financial Statements, fairly present the financial condition, results of
operations and cash flows of Triangle and its Subsidiaries as of the dates and
for the periods indicated.

 

(b)                       KPMG LLP, who have audited and reviewed certain
Triangle Financial Statements and audited the effectiveness of Triangle’s
internal control over financial reporting and, expressed an unqualified opinion
on management’s assessment thereof, are (i) independent public accountants as
required by the Securities Act and (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X.  KPMG LLP is a registered public accounting firm as defined by
the Public Company Accounting Oversight Board.  Except as described on Schedule
3.10 or in the Triangle SEC Documents, since February 1, 2010, (i) Triangle has
not been advised of (A) any significant deficiency or material weakness in the
design or operation of internal controls that could adversely affect Triangle’s
internal controls or (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in Triangle’s internal
controls, and (ii) there have been no changes in internal controls or in other
factors that could materially affect internal controls, including any corrective
actions with regard to any significant deficiency or material weakness.

 

(c)                        Triangle has provided to the Purchaser copies of all
issued auditors’ reports received since February 1, 2010, in each case to the
extent relating to the business of the Triangle Entities and the operation
thereof.  Except as described on Schedule 3.10, since

 

14

--------------------------------------------------------------------------------


 

February 1, 2010, Triangle has not received any letters to management regarding
accounting practices and systems of internal controls.  Since February 1, 2010,
none of the Triangle Entities nor, to Triangle’s Knowledge, any director,
officer, employee, auditor, accountant or representative of any of the Triangle
Entities has received any complaint, allegation, assertion or claim, in each
case of a material nature, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Triangle
Entities or their respective internal accounting controls, including any such
complaint, allegation, assertion or claim that any Triangle Entity has engaged
in questionable accounting or auditing practices.

 

Section 3.11                             Books and Records; Sarbanes-Oxley
Compliance.

 

(a)                       Each of the Triangle Entities (i) makes and keeps
accurate books and records and (ii) maintains and has maintained effective
internal control over financial reporting (as defined in Rule 13a-15 under the
Exchange Act) and a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of Triangle’s consolidated financial
statements in conformity with GAAP and to maintain accountability for its
assets, (C) access to the Triangle Entities’ assets is permitted only in
accordance with management’s general or specific authorization and (D) the
recorded accountability for the Triangle Entities’ assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Triangle is not aware of any failures of such
internal accounting controls that are material or that would be required to be
disclosed pursuant to any applicable Law.

 

(b)                       Triangle has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), such disclosure controls and procedures are designed to ensure
that the information required to be disclosed by Triangle in the reports it
files or submits under the Exchange Act is accumulated and communicated to
management of Triangle, including its principal executive officers and principal
financial officers, as appropriate, to allow timely decisions regarding required
disclosure to be made and such disclosure controls and procedures are effective
in alerting Triangle in a timely manner to material information required to be
disclosed in Triangle’s reports filed with the Commission.

 

(c)                        To the Knowledge of Triangle, there is and has been
no failure on the part of Triangle or any of Triangle’s directors or officers,
in their capacities as such, to comply in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

Section 3.12                             No Material Adverse Change.  Except as
described on Schedule 3.12, since January 31, 2013, there has not been (i) any
change, development, condition, circumstance, occurrence or event that has had
or is reasonably likely to have a Triangle Material Adverse Effect, (ii) any
transaction that is material to the Triangle Entities taken as a whole,
(iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the Triangle Entities that is
material to the Triangle Entities taken as a whole,

 

15

--------------------------------------------------------------------------------


 

(iv) any change in the capital stock, membership or other equity interests or
outstanding indebtedness of any of the Triangle Entities that is material to the
Triangle Entities taken as a whole, (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of Triangle or (vi) any material
change in Triangle’s accounting or tax principles, practices or methods.

 

Section 3.13                             Title to Property.

 

(a)                       Except as described on Schedule 3.13, other than to
the extent such would not, individually or in the aggregate, reasonably be
expected to have a Triangle Material Adverse Effect, each of the Triangle
Entities has good and marketable title to all real property (other than oil and
gas properties) and personal property owned by them and valid, legal and
defensible title to the interests in oil and gas properties underlying the
estimates of the Triangle Entities’ proved reserves set forth in Triangle’s most
recently-filed Form 10-K, as amended, in each case free and clear of all Liens
except (i) Liens arising under or securing indebtedness incurred under the
Triangle Credit Agreement or the RockPile Credit Agreement or (ii) Liens that do
not materially affect the value of such properties taken as a whole.

 

(b)                       Other than to the extent such would not, individually
or in the aggregate, reasonably be expected to have a Triangle Material Adverse
Effect, all real property and buildings held under lease by the Triangle
Entities are held by them under valid, subsisting and enforceable leases, and
the working interests derived from oil, gas and mineral leases or mineral
interests held or leased by the Triangle Entities give the Triangle Entities the
right to explore, develop and produce hydrocarbons from such properties
consistent with standard industry practices.  The care taken by the Triangle
Entities with respect to acquiring or otherwise procuring such leases or mineral
interests was generally consistent with standard industry practices in the areas
in which the Triangle Entities operate for acquiring or procuring leases and
mineral interests therein to explore, develop and produce hydrocarbons. No real
property (including oil, gas and mineral leases and mineral interests) owned,
leased, licensed or used by the Triangle Entities lies in an area which is, or
to the Knowledge of the Triangle Entities will be, subject to restrictions which
would prohibit, and no statements of facts relating to the actions or inaction
of another Person or its ownership, leasing, licensing, or use of any real or
personal property (including oil, gas and mineral leases and mineral interests)
exists or will exist which would prevent, the continued effective ownership,
leasing, licensing, exploration, development or production or use of such
property in the business of the Triangle Entities as presently conducted or as
the Triangle SEC Documents indicate they contemplate conducting.

 

(c)                        As of the date hereof, (i) all royalties, rentals,
deposits and other amounts owed under the oil and gas leases constituting the
oil and gas properties of the Triangle Entities have been properly and timely
paid (other than amounts held in suspense accounts pending routine payments or
related to disputes about the proper identification of royalty owners), and no
material amount of proceeds from the sale or production attributable to the oil
and gas properties of the Triangle Entities are currently being held in suspense
by any purchaser thereof, and (ii) there are no claims under take-or-pay
contracts pursuant to which natural gas purchasers have any make-up rights
affecting the interests of the Triangle Entities in their oil and

 

16

--------------------------------------------------------------------------------


 

gas properties, except in each case where such failure to pay or claim would
not, individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.

 

Section 3.14                             Reserve Engineers; Reserve Estimates.

 

(a)                       Cawley, Gillespie & Associates, Inc., who issued a
report with respect to the Triangle Entities’ oil and natural gas reserves at
January 31, 2013, has represented to Triangle that it is, and to the Knowledge
of Triangle is, an independent petroleum engineer with respect to Triangle.

 

(b)                       The oil and gas reserve estimates of the Triangle
Entities included in Triangle’s most recently-filed Form 10-K, as amended, have
been prepared by independent reserve engineers in accordance with Commission
guidelines applied on a consistent basis throughout the periods involved, and
Triangle has no reason to believe that such estimates do not fairly reflect the
oil and gas reserves of the Triangle Entities as of the dates indicated.  Other
than normal production of the reserves and intervening market commodity price
fluctuations, and except as described in Triangle’s most recently-filed
Form 10-K, as amended, Triangle is not aware of any facts or circumstances that
would result in a material adverse change in the aggregate net reserves, or the
aggregate present value of future net cash flows therefrom, as described in
Triangle’s most recently-filed Form 10-K, as amended.

 

Section 3.15                             Insurance.  The Triangle Entities are
insured by insurers in such amounts as Triangle believes are adequate for the
conduct of their business and as Triangle believes are customary for the
business in which they are engaged.  All such policies of insurance insuring the
Triangle Entities are in full force and effect and the Triangle Entities have no
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.
There are no material claims by any of the Triangle Entities under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause.

 

Section 3.16                             Litigation.  Except as described on
Schedule 3.16, there are no actions, suits, claims, investigations or
proceedings pending or, to the Knowledge of Triangle, threatened, to which any
of the Triangle Entities is or would be a party or of which any of their
respective properties or assets is or would be subject at Law or in equity,
before or by any Governmental Authority, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including NYSE
MKT), which are reasonably likely to, individually or in the aggregate, have a
Triangle Material Adverse Effect.

 

Section 3.17                             Labor, Employment and Benefit Matters.

 

(a)                       None of the Triangle Entities have agreed to recognize
any union or other collective bargaining representative, and no union or other
collective bargaining representative has been certified as the exclusive
bargaining representative of any of their employees.  To the Knowledge of
Triangle, no union organizational campaign or representation

 

17

--------------------------------------------------------------------------------


 

petition is currently pending with respect to any of the employees of the
Triangle Entities.  None of the Triangle Entities are party to or bound by any
collective bargaining agreement or labor contract or individual agreement
applicable to any employees of the Triangle Entities.  No collective bargaining
agreements or other labor contract relating to employees of the Triangle
Entities are being negotiated.  Except for such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Triangle
Material Adverse Effect, none of the Triangle Entities are subject to any
consent decree with any Governmental Authority or arbitrator relating to claims
of unfair labor practices, employment discrimination, or other claims with
respect to employment and labor practices and policies, and no Government
Authority or arbitrator has issued a judgment, order, decree, injunction,
decision, award or finding with respect to the employment and labor practices or
policies of the Triangle Entities. No labor dispute with the employees of the
Triangle Entities exists or, to the Knowledge of Triangle, is imminent, and
Triangle is not aware of any existing or imminent labor disturbance by the
employees of any of the Triangle Entities’ principal operators, contractors,
suppliers or customers, which, in any such case would, individually or in the
aggregate, reasonably be likely to have a Triangle Material Adverse Effect.  To
the Knowledge of Triangle, no executive officer of Triangle presently plans to
terminate his or her employment.

 

(b)                       Each Plan has been established, administered and
operated in compliance with its terms and all applicable Laws, including without
limitation the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the Internal Revenue Code of 1986, as amended (the “Code”),
except where the failure to so comply would not, individually or in the
aggregate, be reasonably likely to have a Triangle Material Adverse Effect. 
Each Plan intended to be qualified under section 401(a) of the Code (i) is
maintained pursuant to a prototype document approved by the Internal Revenue
Service, for which a separate determination letter is not required, or has
received a favorable determination letter from the Internal Revenue Service
regarding such qualified status, and (ii) has not been operated in a way that
would reasonably be expected to adversely affect its qualified status.  No Plan
is, and none of Triangle, the Triangle Subsidiaries or any ERISA Affiliate has
any liability with respect to, a multiemployer plan (within the meaning of
section 3(37) of ERISA) or a plan subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.  No Plan provides or promises to provide
retiree medical, dental or life insurance benefits to any current or former
employee of Triangle or any Triangle Subsidiary (except to the extent required
pursuant to Section 4980B(f) of the Code and the corresponding provisions of
ERISA).  As used herein: (1) the term “Plan” means each of the following that is
sponsored, maintained or contributed to by Triangle, any Triangle Subsidiary or
any ERISA Affiliate, or with respect to which any of such entities could have
any liability: (A) each “employee benefit plan,” as such term is defined in
section 3(3) of ERISA (including employee benefit plans, such as foreign plans,
which are not subject to the provisions of ERISA); and (B) each bonus, equity
ownership, equity option, phantom equity, deferred compensation, incentive
compensation, vacation, holiday, sick leave, and each other employee benefit
plan, agreement, program, practice or understanding which is not described in
clause (A); and (2) the term “ERISA Affiliate” means any entity, trade or
business that is a member of a group described in Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(l) of ERISA that includes Triangle or any
Triangle Subsidiary, or that is a member of the same

 

18

--------------------------------------------------------------------------------


 

“controlled group” as Triangle or any Triangle Subsidiary pursuant to
Section 4001(a)(14) of ERISA.

 

(c)                        All employees and former employees of the Triangle
Entities have been paid in full all accrued and due wages, salaries,
commissions, bonuses, vacation pay, severance and termination pay, sick pay, and
other accrued and due compensation for all services performed by them up to the
date hereof.  Except for such exceptions as would not, individually or in the
aggregate, reasonably be expected to have a Triangle Material Adverse Effect,
the Triangle Entities have, and have always been since February 1, 2010, in
compliance with all applicable laws and regulations regarding labor and
employment practices.

 

Section 3.18                             Tax Returns.

 

(a)                       (i) Each of the Triangle Entities has prepared and
timely filed all Tax Returns required to be filed by any of them or has
requested extensions thereof and all such filed Tax Returns are complete and
accurate, (ii) each of the Triangle Entities has timely paid all Taxes that are
required to be paid by any of them, (iii) there are no audits, examinations,
investigations, actions, suits, claims or other proceedings in respect of Taxes
pending or threatened in writing nor has any deficiency for any Tax been
assessed by any Governmental Authority in writing against any Triangle Entity
which are reasonably likely to, individually or in the aggregate, have a
Triangle Material Adverse Effect, and (iv) all Taxes required to be withheld by
any Triangle Entity have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (iv) or clause (i) or (ii) above,
with respect to matters which would not, individually or in the aggregate, be
reasonably likely to have a Triangle Material Adverse Effect or which are
contested in good faith and for which adequate reserves have been established on
Triangle’s financial statements in accordance with GAAP). None of the Triangle
Entities has entered into any transaction that, as of the date of this
Agreement, has been identified by the Internal Revenue Service in published
guidance as a “listed transaction” as defined under Section 1.6011-4(b)(2) of
the Treasury Regulations promulgated under the Code.

 

(b)                       As used in this Agreement, (i) “Taxes” means any and
all domestic or foreign, federal, state, local or other taxes of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
including taxes on or with respect to income, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added, and
including any liability in respect of any items described above as a transferee
or successor, pursuant to Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign Law), or as an indemnitor,
guarantor, surety or in a similar capacity under any Contract, and (ii) “Tax
Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

 

19

--------------------------------------------------------------------------------


 

Section 3.19                             Environmental Matters(a)   .  Except as
described on Schedule 3.19, the Triangle Entities (i) are, and at all times
since February 1, 2010 have been, and to the Knowledge of Triangle at all times
during the five year period preceding the date of this Agreement have been, in
compliance in all material respects with Environmental Law, (ii) have received
all Environmental Permits required of them under Environmental Law to conduct
their respective businesses in all material respects as they are currently being
conducted, (iii) are in compliance in all material respects with all terms and
conditions of such Environmental Permits, (iv) since February 1, 2010, have not
received any notice from or been the subject to any suit, proceeding,
investigation, claim or action by any Governmental Authority or other third
party that would reasonably be expected to result in any material liability to
or obligation of the Triangle Entities alleging or asserting any violation of
Environmental Law or any liability under Environmental Law, which notice, suit,
proceeding, investigation, claim or action has not been resolved to the
satisfaction of the party giving or asserting it, and (v) to the Knowledge of
the Triangle Entities, have not caused a release into the environment of any
Hazardous Material in a manner  that would reasonably be expected to result in
any material liability to or obligation of the Triangle Entities.  The Triangle
Entities have made available to the Purchaser complete and correct copies of all
material environmental reports within the possession of the Triangle Entities
relating to the business and any real estate owned, leased, or operated by the
Triangle Entities or any of their predecessors in interest.   The
representations and warranties in this Section 3.19 constitute the sole and
exclusive representations of the Triangle Entities with respect to environmental
matters.

 

Section 3.20                             Permits.  Each of the Triangle Entities
has such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“permits”) as are
necessary to own its properties and assets and to conduct its business in the
manner described in the Triangle SEC Documents, except where the failure to have
obtained the same would not, individually or in the aggregate, be reasonably
likely to have a Triangle Material Adverse Effect.  Each of the Triangle
Entities has fulfilled and performed all its obligations with respect to such
permits which are or will be due to have been fulfilled and performed by the
applicable date except where the failure to have so performed would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect, and no event has occurred that would prevent the
permits from being renewed or reissued or which allows, or after notice or lapse
of time would allow, revocation or termination thereof or results in any
impairment of the rights of the holder of any such permit.  No actions, suits,
claims, investigations or proceedings are pending or, to the Knowledge of
Triangle, are threatened, before or by any Governmental Authority, relating to
the suspension, revocation, termination, impairment or modification of any such
permit, which would be reasonably likely to, individually or in the aggregate,
have a Triangle Material Adverse Effect.

 

Section 3.21                             Foreign Corrupt Practices Act; Money
Laundering.

 

(a)                       None of the Triangle Entities, and, to the Knowledge
of Triangle, no director, officer, agent, employee or other person associated
with or acting on behalf of the Triangle Entities, is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA (as defined below), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance

 

20

--------------------------------------------------------------------------------


 

of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and to the Knowledge of
Triangle, the Triangle Entities have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.  “FCPA” means Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

(b)                       The operations of the Triangle Entities are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Triangle Entities with respect
to the Money Laundering Laws is pending or, to the Knowledge of Triangle,
threatened.

 

Section 3.22                             NYSE MKT Listing.  The Common Stock is
listed on NYSE MKT, and Triangle has not received any notice of delisting.  The
issuance and sale of the Shares in accordance with the terms of the Transaction
Documents does not contravene NYSE MKT rules and regulations.

 

Section 3.23                             Related Party Transactions.  No
relationship, direct or indirect, exists between or among the Triangle Entities
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Triangle Entities, on the other hand, that is required to be
disclosed in the Triangle SEC Documents and is not so described.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Triangle
Entities to or for the benefit of any of the officers or directors of Triangle.

 

Section 3.24                             Business Combinations.  Triangle has
taken all necessary action to cause Section 203 of the Delaware General
Corporation Law to not apply to the transactions contemplated by the Transaction
Documents, including the issuance and sale of the Shares.

 

Section 3.25                             Investment Company.  None of the
Triangle Entities is now, and after the issuance and sale of the Shares will be,
an “investment company” or a company “controlled by” an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.26                             Certain Fees.  Except with respect to
the $750,000 fee owed to Simmons & Company in connection with the transaction
contemplated hereby, no fees or commissions are or will be payable by Triangle
to brokers, finders or investment bankers with

 

21

--------------------------------------------------------------------------------


 

respect to the sale of the Shares or the consummation of the transactions
contemplated by this Agreement.

 

Section 3.27                             Form S-3 Eligibility.  As of the date
of this Agreement, Triangle is eligible to register the resale of the Shares for
resale by the Purchaser under Form S-3 promulgated under the Securities Act.

 

Section 3.28                             Private Placement.  Assuming the
accuracy of the representations and warranties set forth in Article IV, the
offer and sale of the Shares to the Purchaser as contemplated herein is exempt
from the registration requirements of the Securities Act.

 

Section 3.29                             Non- Exempt Assets.  As of the date of
this Agreement and as of the Closing, as reflected on Triangle’s most recent
consolidated balance sheet on Form 10-Q filed with the Commission, Triangle had
(a) “non-exempt assets” (as such term is used in Section 802.4 of the
regulations promulgated pursuant to the HSR Act) of less than $70.9 million and
(b) reserves of oil, natural gas, shale or tar sands, or rights to reserves of
oil, natural gas, shale or tar sands, which together with associated exploration
or production assets, of less than $500 million.

 

Section 3.30                             Kodiak Transaction.  To the Knowledge
of Triangle as of the date of this Agreement, all of the representations and
warranties of Kodiak set forth in Article 4 of the Kodiak Purchase Agreement are
true and correct.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to Triangle with respect to itself,
on and as of the date of this Agreement, as follows:

 

Section 4.01                             Existence.  The Purchaser has been duly
formed and is validly existing in good standing under the Laws of the State of
Delaware.

 

Section 4.02                             Authorization; Enforceability.  The
Purchaser has all requisite limited liability company power and authority and
has taken all requisite action necessary for (i) the authorization, execution
and delivery of the Transaction Documents and (ii) the authorization of the
performance of all obligations of the Purchaser under the Transaction
Documents.  The Transaction Documents have been duly authorized and validly
executed and delivered by the Purchaser, and assuming due authorization,
execution and delivery by Triangle, the Transaction Documents will constitute
valid and binding obligations of the Purchaser enforceable against the Purchase
in accordance with their terms; provided, that the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at Law) and (ii) public

 

22

--------------------------------------------------------------------------------


 

policy, applicable Law relating to fiduciary duties and indemnification and
contribution and an implied covenant of good faith and fair dealing.

 

Section 4.03                             No Breach.  None of the execution,
delivery and performance of the Transaction Documents by the Purchaser and the
consummation of the transactions contemplated by the Transaction Documents
(i) conflicts or will conflict or constitutes or will constitute a violation of
the provisions of the Organizational Documents of the Purchaser (ii) results or
will result in a breach or violation of any of the terms or provisions of, or
constitutes or will constitute a default under, any material agreement to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
the property or assets of the Purchaser is subject, or (iii) violates or will
violate any Law of any Governmental Authority, except in the cases of clauses
(ii) and (iii) where such breach or violation would not reasonably be expected
to have a material adverse effect on the ability of the Purchaser to consummate
the transaction under any Transaction Documents to which it is a party.

 

Section 4.04                             Certain Fees.  No fees or commissions
are or will be payable by the Purchaser to brokers, finders or investment
bankers with respect to the purchase of the Shares or the consummation of the
transactions contemplated by this Agreement.  The Purchaser agrees that it will
indemnify and hold harmless Triangle from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Shares or the consummation of
the transactions contemplated by the Transaction Documents.

 

Section 4.05                             Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser.  The Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act and is able to bear the risk
of its investment in the Shares for an indefinite period.  The Purchaser has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Shares.

 

(b)                                 Information.  The Purchaser or its
Representatives have been furnished with materials relating to the business,
finances and operations of Triangle and relating to the offer and sale of the
Shares that have been requested by the Purchaser.  The Purchaser or its
Representatives have been afforded the opportunity to ask questions of Triangle
or its Representatives.  The Purchaser understands and acknowledges that its
purchase of the Shares involves a high degree of risk and uncertainty.  The
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Shares.

 

(c)                                  Purchaser Representation.  The Purchaser is
purchasing the Shares for its own account and not with a view to distribution in
violation of any securities Laws.  The Purchaser has been advised and
understands and acknowledges that the Shares have not been registered under the
Securities Act or under the “blue sky” Laws of any jurisdiction and may be

 

23

--------------------------------------------------------------------------------


 

resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act).  The Purchaser has been advised of and is
aware of the provisions of Rule 144 promulgated under the Securities Act.

 

(d)                                 Legends.

 

(i)                                     The Purchaser understands and
acknowledges that, until such time as the Shares have been registered pursuant
to the provisions of the Securities Act, or the Shares are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares will bear the following restrictive legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
(WHICH MAY INCLUDE AN OPINION OF COUNSEL) THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.”

 

(ii)                                  The Purchaser understands and acknowledges
that the Shares will contain restrictions on transfer as described therein.

 

(e)                                  Reliance Upon the Purchaser’s
Representations and Warranties.  The Purchaser understands and acknowledges that
the Shares are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities Laws, and
that Triangle and Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
Triangle, are relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in (i) concluding that the issuance
and sale of the Shares is a “private offering” and, as such, is exempt from the
registration requirements of the Securities Act, and (ii) determining the
applicability of such exemptions and the suitability of the Purchaser to
purchase the Shares.

 

24

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

Section 5.01                             Conduct of Business.  Except as
described on Schedule 5.01, from the date hereof through the Closing, Triangle
shall, and shall cause its Subsidiaries to, operate their respective businesses
in the ordinary course consistent with past practices.

 

Section 5.02                             Reasonable Best Efforts Prior to
Closing.  Prior to the Closing, each of the Parties shall use its reasonable
best efforts to take, or cause to be taken, all actions necessary or appropriate
to satisfy the conditions to the Closing set forth in Sections 2.03, 2.04 and
2.05 and to consummate the transactions contemplated by the Transaction
Documents. Without limiting the foregoing, each of the Parties shall use its
reasonable best efforts to make all filings and obtain all consents of
Governmental Authorities that may be necessary or advisable for the consummation
of the transactions contemplated by the Transaction Documents.

 

Section 5.03                             Other Actions.  From the date hereof
through the Closing, Triangle shall use reasonable best efforts to obtain
authorization of the listing of the Shares, subject to official notice of
issuance.  Without limiting the foregoing, prior to Closing, Triangle shall
(i) file a supplemental listing application with the NYSE MKT to list the Shares
and provide to NYSE MKT any required supporting documentation, and any other
requested information, related to the Shares and (ii) ensure that the issuance
of the Shares is in compliance with applicable NYSE MKT rules and regulations.

 

Section 5.04                             Further Assurances; Listing of Shares. 
From time to time after the Closing, without further consideration, Triangle and
the Purchaser shall use their commercially reasonable efforts to take, or cause
to be taken, all actions necessary or appropriate to consummate the transactions
contemplated by the Transaction Documents.  If Triangle applies to have its
Common Stock or other securities traded on any principal stock exchange or
market other than NYSE MKT, it shall include in such application the Shares and
will take such other action as is necessary to cause the Shares to be so listed.

 

Section 5.05                             Section 16(b) Matters.  Prior to the
Closing, Triangle shall take all actions reasonably necessary to cause the
issuance and sale of the Shares pursuant to this Agreement and the exercise of
the preemptive rights granted under the Rights Agreement to be exempt under
Section 16(b) of the Exchange Act, including any actions reasonably necessary
pursuant to Rule 16b-3 under the Exchange Act.

 

Section 5.06                             Restriction on Sale of Shares.  The
Purchaser agrees not to offer, sell, contract to sell, pledge or otherwise
dispose of, or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) (collectively, “Transfer”) by the Purchaser or any of its Affiliates,
directly or indirectly, including the filing (or participation in the filing) of
a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position

 

25

--------------------------------------------------------------------------------


 

within the meaning of Section 16 of the Exchange Act with respect to, any Shares
or any securities that are convertible into, or exercisable or exchangeable for,
or that represent the right to receive, the Shares, or publicly announce an
intention to effect any such transaction, for a period of 180 days after the
Closing without the prior written consent of Triangle; provided, however, that
the Purchaser may, without the consent of Triangle, Transfer any Shares to an
Affiliate of the Purchaser, provided that such Affiliate agrees in writing to be
bound by the restrictions on the Purchaser in this Section 5.06.

 

Section 5.07                             Use of Proceeds.  Triangle agrees that
it will use the proceeds from the sale of the Shares to consummate the Kodiak
Transaction and to fund capital expenditures relating to Triangle’s drilling
program.

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                             Indemnification by Triangle.  Triangle
agrees to indemnify the Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
as a result of, arising out of, or in any way related to (i) the failure of any
of the representations or warranties made by Triangle contained herein to be
true and correct as of the date hereof or as of the Closing or (ii) the breach
of any of the covenants of Triangle contained herein; provided, that in the case
of the immediately preceding clause (i), such claim for indemnification relating
to a breach of any representation or warranty is made prior to the expiration of
such representation or warranty; provided, however, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Purchaser Related Party shall have given notice to Triangle shall constitute the
date upon which such claim has been made; provided, further, that, absent fraud
or willful misconduct, the liability of Triangle shall not be greater in amount
than the Purchase Price.  In addition, Triangle agrees that it will indemnify
and hold harmless the Purchaser from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by Triangle or alleged to have been incurred by Triangle in
connection with the sale of the Shares or the consummation of the transactions
contemplated by the Transaction Documents.

 

Section 6.02                             Indemnification by the Purchaser.  The
Purchaser agrees to indemnify Triangle and its Representatives (collectively,
“Triangle Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection

 

26

--------------------------------------------------------------------------------


 

therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
as a result of, arising out of, or in any way related to (i) the failure of any
of the representations or warranties made by the Purchaser contained herein to
be true and correct in all material respects as of the date hereof or as of the
Closing or (ii) the breach of any of the covenants of the Purchaser contained
herein; provided, that in the case of the immediately preceding clause (i), such
claim for indemnification relating to a breach of any representation or warranty
is made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Triangle Related Party shall have given notice to
the Purchaser shall constitute the date upon which such claim has been made;
provided, further, that, absent fraud or willful misconduct, the liability of
the Purchaser shall not be greater in amount than the Purchase Price.

 

Section 6.03                             Indemnification Procedure.

 

(a)                                 A claim for indemnification for any matter
not involving a Third Party Claim may be asserted by notice to the party from
whom indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification that it may claim in accordance with this Article VI.

 

(b)                                 Promptly after any Triangle Related Party or
Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each, a “Third Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such Third Party Claim but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is prejudiced by such failure.  Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith.  If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days following receipt of notice of such Third
Party Claim, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and/or the
settlement thereof.  Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party.  After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to

 

27

--------------------------------------------------------------------------------


 

participate in the defense of such asserted liability and the negotiations of
the settlement thereof and (ii) if (A) the Indemnifying Party has, within ten
(10) Business Days of when the Indemnified Party provides written notice of a
Third Party Claim, failed (y) to assume the defense or settlement of such Third
Party Claim and employ counsel and (z) to notify the Indemnified Party of such
assumption, or (B) the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such settlement or legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred; provided, however, that the
Indemnifying Party shall not be responsible for the fees and expenses of more
than one separate counsel for the Purchaser and its Affiliates.  Notwithstanding
any other provision of this Agreement, the Indemnifying Party shall not settle
any indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not contain any admission of
wrongdoing by, the Indemnified Party.

 

Section 6.04                             Tax Matters.  All indemnification
payments under this Article VI shall be adjustments to the Purchase Price,
except as otherwise required by applicable Law.

 

Section 6.05                             Exclusive Remedy.  Except for the
assertion of any claim based on fraud, the remedies provided in this Article VI
shall be the sole and exclusive legal remedies of the Parties, from and after
the Closing and prior to the expiration of the applicable survival period in
Section 7.04, with respect to breaches of representations, warranties and
covenants under this Agreement and the transactions contemplated hereby.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                             Termination.  This Agreement may be
terminated at any time prior to the Closing by either Triangle or the Purchaser,
by notice to the other Party, if the Closing has not occurred on or before
October 19, 2013.  If this Agreement is terminated pursuant to this
Section 7.01, this Agreement shall become void and of no further force and
effect, except that the provisions of Sections 3.26 and 4.04, Article VI and
Article VII shall remain operative and in full force and effect, unless Triangle
and the Purchaser execute a writing that expressly (with specific references to
the applicable Section or subsection of this Agreement) terminates such rights
and obligations as between Triangle and the Purchaser.  Notwithstanding the
foregoing, the termination of this Agreement pursuant to this Section 7.01 shall
not relieve any Party from liability for damages for any willful failure to
perform or observe in any material

 

28

--------------------------------------------------------------------------------


 

respect any of its agreements or covenants contained herein that are to be
performed or observed at or prior to the Closing.

 

Section 7.02                             Fees and Expenses.  Triangle shall pay
out of the proceeds received from the consummation of the transactions
contemplated by this Agreement the reasonable out-of-pocket fees and expenses
incurred by the Purchaser in connection the transactions contemplated by the
Transaction Documents, including legal, accounting, advisory and other
reasonable out-of-pocket fees and expenses; provided, that the expenses of the
Purchaser paid out of such proceeds shall not exceed $175,000 in the aggregate. 
In addition, Triangle shall pay the $750,000 fee that will be owed to Simmons &
Company upon the Closing.

 

Section 7.03                             Interpretation.  Article, Section and
Schedule references in this Agreement are references to the corresponding
Article, Section and Schedule to this Agreement, unless otherwise specified. 
All Schedules to this Agreement are hereby incorporated and made a part hereof
as if set forth in full herein and are an integral part of this Agreement.  All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  Any reference in
this Agreement to $ shall mean U.S. dollars.  Whenever any determination,
consent or approval is to be made or given by the Purchaser, such action shall
be in the Purchaser’s sole discretion, unless otherwise specified in this
Agreement.  If any provision in the Transaction Documents is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and the Transaction Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Documents, and the remaining provisions
shall remain in full force and effect and (ii) the Parties shall negotiate in
good faith to modify the Transaction Documents so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to the Transaction Documents, the date that is the reference date
in calculating such period shall be excluded.  If the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The provision
of a Table of Contents, the division of this Agreement into Articles, Sections
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

 

Section 7.04                             Survival of Provisions.  The
representations and warranties set forth in (a) Sections 3.01, 3.04, 3.05, 3.26,
4.01, 4.02 and 4.04 shall survive the execution and delivery of this Agreement
and the Closing and remain operative and in full force and effect indefinitely,
(b) Sections 3.18 and 3.19 shall survive the execution and delivery of this

 

29

--------------------------------------------------------------------------------


 

Agreement and the Closing and remain operative and in full force and effect
until the expiration of the applicable statute of limitations and no claim may
be made regarding such representations and warranties after such dates, and
(c) Sections 3.02 and 3.13 shall survive the execution and delivery of this
Agreement and the Closing and remain operative and in full force and effect
until the later of (i) eighteen months from the Closing Date and (ii) the date
upon which Triangle files its Annual Report on Form 10-K for the fiscal year
ended January 31, 2015 with the Commission, and no claim may be made regarding
such representations and warranties after the later of such dates.  Any other
representations and warranties made herein shall survive the execution and
delivery of this Agreement and the Closing until the later of (A) six months
from the Closing Date and (B) the date upon which Triangle files its Annual
Report on Form 10-K for the fiscal year ended January 31, 2014 with the
Commission and no claim may be made regarding such representations and
warranties after the later of such dates.  The covenants made in this Agreement
or any other Transaction Document shall survive the Closing and remain operative
and in full force and effect indefinitely.

 

Section 7.05                             No Waiver; Modifications in Writing.

 

(a)                                 Delay.  Except as otherwise provided herein,
no failure or delay on the part of any party in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at Law or in equity or otherwise.

 

(b)                                 Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement or any other Transaction Document shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification or termination.  Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Transaction Document, any waiver of any provision of this Agreement or any other
Transaction Document and any consent to any departure by Triangle from the terms
of any provision of this Agreement or any other Transaction Document shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Agreement,
no notice to or demand on Triangle in any case shall entitle Triangle to any
other or further notice or demand in similar or other circumstances.  Any
investigation by or on behalf of any party shall not be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.

 

Section 7.06                             Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon Triangle, the Purchaser and their respective successors and
permitted assigns.  Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the Parties and their respective successors and permitted
assigns.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Assignment of Rights.  The Purchaser’s
rights and obligations hereunder (including the right to seek indemnification)
may be transferred or assigned in whole or in part by the Purchaser to any
Affiliate of the Purchaser without the consent of Triangle.  Upon any such
permitted transfer or assignment, references in this Agreement to the Purchaser
(as they apply to the transferor or assignor, as the case may be) shall
thereafter apply to such transferee or assignee of the Purchaser unless the
context otherwise requires, and such Affiliate transferee or assignee shall
become a party to the other Transaction Documents, with such modifications as
the Parties shall reasonably agree are necessary or appropriate to reflect the
ownership of the Shares by such Affiliate transferee.  Except as provided in the
first sentence of this Section 7.06(b), the Purchaser and its permitted
Affiliate transferees of the Shares shall not assign or transfer any portion of
the rights and obligations of the Purchaser under this Agreement without the
written consent of Triangle, which shall not be unreasonably withheld.  No
portion of the rights and obligations of Triangle under this Agreement may be
transferred or assigned without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld.

 

Section 7.07                             Non-Disclosure.  Prior to the Triangle
Entities or any of their respective Representatives disclosing any information
naming the Purchaser or any of its Affiliates in any filing with the Commission,
NYSE MKT or any Governmental Authority or other public disclosure, the Triangle
Entities shall provide the Purchaser a reasonable opportunity to review and
comment on such disclosure (with such comments being incorporated or reflected,
to the extent reasonable, in any such disclosure); provided, however, that
nothing in this Section 7.07 shall delay any required filing with the
Commission, NYSE MKT or any Governmental Authority or other public disclosure or
otherwise hinder the Triangle Entities’ or their Representatives’ ability to
timely comply with all Laws or rules and regulations of the Commission, NYSE MKT
or other Governmental Authority.

 

Section 7.08                             Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by hand
delivery, electronic mail, registered or certified mail, return receipt
requested, regular mail, facsimile or air courier guaranteeing overnight
delivery to the following addresses:

 

(a)                                 If to the Purchaser:

 

TIAA Oil and Gas Investments, LLC
c/o Teachers Insurance and Annuity Association of America

730 Third Avenue, 4th Floor

New York, NY 10017

Attention: Lisa M. Ferraro
Facsimile: [                          ]
Internet electronic mail: lferraro@tiaa-cref.org

 

with copies to:

 

TIAA Oil and Gas Investments, LLC
c/o Teachers Insurance and Annuity Association of America

 

31

--------------------------------------------------------------------------------


 

8500 Andrew Carnegie Blvd. | C2-08-04

Charlotte, NC  28262

Attention: John D. McCally
Facsimile: (704) 988-4924
Internet electronic mail: jmccally@tiaa-cref.org

 

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas

New York, NY 10036
Attention: Peter J. Schaeffer
Facsimile: 212-336-2222
Internet electronic mail: pjschaeffer@pbwt.com

 

(b)                                 If to Triangle:

 

Triangle Petroleum Corporation
1200 17th Street, Suite 2600
Denver, Colorado 80202
Attention: Justin Bliffen
Facsimile: (303) 260-5080
Internet electronic mail: jbliffen@trianglepetroleum.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
1000 Louisiana, Suite 6800
Houston, TX 77002
Attention: Richard Aftanas and Christian Callens
Facsimile: (212) 735-2000
Internet electronic mail: richard.aftanas@skadden.com and
                                       christian.callens@skadden.com

 

or to such other address as Triangle or the Purchaser may designate in writing. 
All notices and communications shall be deemed to have been duly given: (i) at
the time delivered by hand, if personally delivered; (ii) when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

 

Section 7.09                             Removal of Legend.

 

(a)                                 The Purchaser may request Triangle to remove
the legend set forth on the Shares by submitting to Triangle such certificates,
together with an opinion of outside counsel reasonably acceptable to Triangle to
the effect that such legend is no longer required under the

 

32

--------------------------------------------------------------------------------


 

Securities Act or applicable state Laws as the case may be, as Triangle may
request; provided, that, no opinion of counsel shall be required if the
Purchaser is effecting a sale of the Shares pursuant to Rule 144 under the
Securities Act (and the Purchaser delivers a Rule 144 Representation Letter to
Triangle), or the Shares have been registered under the Securities Act pursuant
to an effective registration statement.  Triangle shall reasonably cooperate
with the Purchaser to effect removal of such legend.  The legend on the Shares
shall be removed and Triangle shall issue new shares of Common Stock without
such legend to the holder of the Shares upon which it is stamped, if, unless
otherwise required by state securities Laws, (i) such Shares are sold pursuant
to an effective registration statement, (ii) in connection with a sale,
assignment or other transfer, such holder provides Triangle with an opinion of a
law firm reasonably acceptable to Triangle, in a generally acceptable form, to
the effect that such sale, assignment or transfer of such Shares may be made
without registration under the applicable requirements of the Securities Act, or
(iii) in connection with a sale, assignment of or other transfer of such Shares,
such holder provides Triangle with a representation letter that such Shares will
be sold, assigned or transferred pursuant to Rule 144 under the Securities Act
(a “Rule 144A Representation Letter”).  Triangle shall bear all direct costs and
expenses associated with the removal of a legend pursuant to this Section 7.09;
provided, that the Purchaser shall be responsible for all legal fees and
expenses of counsel incurred by the Purchaser with respect to matters addressed
in this Section 7.09.

 

(b)                                 Certificates evidencing Shares shall not
contain any legend (including the legend set forth in Section 4.05(d)(i)),
(i) while a registration statement covering the resale of such security is
effective under the Securities Act and the Purchaser delivers to Triangle a
representation letter agreeing that such Shares will be sold under such
effective registration statement, or (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares may be sold free of restrictions
pursuant to Rule 144(b) or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).

 

Section 7.10                             Entire Agreement.  This Agreement, the
other Transaction Documents and the other agreements and documents referred to
herein are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties in respect of the subject matter contained herein
and therein.  There are no restrictions, promises, warranties or undertakings
between the Parties, other than those set forth or referred to herein or the
other Transaction Documents with respect to the rights granted by Triangle or
any of its Affiliates or the Purchaser or any of their Affiliates set forth
herein or therein.  This Agreement, the other Transaction Documents and the
other agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the Parties with respect to such subject
matter.

 

Section 7.11                             Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with

 

33

--------------------------------------------------------------------------------


 

and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws (except that matters to which the Law of the jurisdiction
of formation of Triangle is applicable shall be subject to the internal Laws of
such state).  Any action against any party relating to the foregoing shall be
brought in any federal or state court of competent jurisdiction located within
the State of New York in the Borough of Manhattan in the City of New York, and
the Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York in the
Borough of Manhattan in the City of New York over any such action.  The Parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the Parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

 

Section 7.12                             Waiver of Jury Trial.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 7.13                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different Parties
in separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

 

[Remainder of Page Left Intentionally Blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties execute this Agreement, effective as of the date
first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

TIAA OIL AND GAS INVESTMENTS, LLC

 

 

 

By:

 

 

Name:

 

 

Title

 

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------